Citation Nr: 9919112	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  95-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.29, for residence at COPIN House from March 23, 1990, to 
June 7, 1990, and from January 3, 1991, to April 2, 1991.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from September 1967 to June 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from April 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) which denied a temporary 
total rating pursuant to 38 C.F.R. § 4.29, for residence at 
COPIN House from March 23, 1990, to June 7, 1990, and from 
January 3, 1991, to April 2, 1991.  

The case was previously before the Board in January 1997 when 
it was remanded for further evidentiary development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran did not have hospital treatment at COPIN 
House, Buffalo, New York, from March 23, 1990, to June 7, 
1990, and from January 3, 1991, to April 2, 1991.  


CONCLUSION OF LAW

The criteria for a temporary total rating pursuant to 
38 C.F.R. § 4.29 are not met from March 23, 1990, to June 7, 
1990, or from January 3, 1991, to April 2, 1991. 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.29 (a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection has been in effect for post traumatic 
stress disorder (PTSD) from September 1982.  During the 
periods of time at issue in this case a 50 percent disability 
rating was assigned for PTSD.  A temporary 100 percent 
disability rating was previously assigned from September 1989 
through December 1989 pursuant to 38 C.F.R. § 4.29, based 
upon several periods of hospitalization at a VA Medical 
Center (VAMC) for treatment of PTSD and depression.

A VAMC summary dated in December 1989 reflects the veteran's 
hospitalization from November 1989 to December 1989, with 
diagnoses of chronic post traumatic stress disorder, and 
dysthymic disorder.  He was admitted to the combat stress 
disorder program, and participated in group and individual 
psychotherapy, a grief experience group, stress management 
group, and an assertiveness training group.  The summary 
notes that the veteran appeared to work through his Vietnam 
experiences well.  His depression appeared to lift as the 
program progressed.  At the time of discharge from the 
hospital the veteran was considered competent and employable 
and he was discharge without medication to be followed at the 
mental health clinic.  

VA mental health clinic records dated in February 1990 show 
that the veteran was receiving individual psychotherapy and 
only needed a VA physician to prescribe medications for 
continuing depression.  

Received in June 1990 was a letter from Sharon L. McGrath, 
RN-C, Director of the COPIN Foundation, who related that the 
veteran was a resident of COPIN House from December 25, 1989, 
to June 7, 1990.  He was referred by a clinical psychologist 
at the combat stress program at the VAMC.  Due to the 
intensity of the veteran's symptoms, he was placed on lithium 
carbonate for mood swings and depression.  He participated in 
all phases of COPIN House treatment.  It was noted that the 
veteran was to be followed by the VAMC for medication.  

VA medical records dated in January 1991 to March 1991 
indicate that the veteran had been enrolled in a nursing 
assistant program at a community college while residing at 
COPIN House since December 1990.  A 30 day extension at COPIN 
House was recommended in February 1991, since the veteran was 
about to finish his program and begin efforts to find a job.  
Individual therapy notes dated in March 1991 reflect 
discussion of the role that COPIN House had played in the 
veteran's life as provider of structure and stability.  The 
veteran was in the process of applying to college for the 
Fall.  

When the veteran testified at a personal hearing at the RO in 
August 1991 he stated that while at COPIN House he had 
explored some of his problems, with other veterans, but noted 
he did not really do much but stay at COPIN House, except 
going to groups and talking with his counselor.  

Received in March 1992 was a letter signed by Ken Dougherty, 
Substance Abuse Counselor with the COPIN Foundation, which 
relates that the veteran was first admitted to COPIN House on 
December 26, 1989, with the diagnosis of PTSD.  He remained 
at COPIN House with treatment contract extensions until June 
2, 1990.  He was subsequently treated as an outpatient until 
December 31, 1990, after which he was readmitted to COPIN 
House through referral from the VAMC and remained as an in-
patient until June 30, 1991.  He continued outpatient 
treatment at COPIN House through March 6, 1992.  The VAMC at 
Buffalo has indicated the veteran was not admitted to that 
facility at any time during the period covering 1990 and 
1991.  

Of record is a letter signed by the Director of the Buffalo 
VAMC and dated in May 1992 which states that VA contracted 
with COPIN House under VA guidelines established for Halfway 
Houses.  When appropriate a patient will be referred 
preferentially to COPIN House when there is a dual problem of 
post traumatic stress disorder (PTSD) in addition to a 
diagnosis of substance abuse.  Veterans cared for in a half 
way house program are followed by appropriate VAMC 
professional staff.  Integral to ongoing outpatient treatment 
is the assessment of whether the patient's condition 
necessitates inpatient care.  In the collective professional 
opinion of the psychiatry, psychological and social work 
services of the VAMC, COPIN House is not similar to inpatient 
treatment in either intensity of treatment or staffing.  When 
inpatient services are required, a veteran would be admitted 
to the Buffalo VAMC.  

Also of record is an advisory opinion dated in February 1993 
and signed by the Director of VA's Compensation and Pension 
Service which indicates that the level of care at COPIN House 
does not equate to hospitalization or post hospital care and 
a prolonged period of convalescence under paragraph 29 of the 
rating schedule.

In January 1998, the RO requested a copy of the contract for 
services between VA and COPIN House.  In response, a Contract 
Specialist, VA Western New York Healthcare System, sent the 
RO a document entitled "Section H Special Contract 
Requirements," with the subtitle "Minimum Standards for 
Residential Treatment Care for Department of Veteran Affairs 
Beneficiaries."  The document notes, in pertinent part that 
a Psychiatric Residential Treatment Center, is a free 
standing facility that provides domicile and health related 
services, personal and/or protective care to psychiatric 
patients, including those with substance abuse disorder.  The 
document states that "[s]uch residents do not require 
hospital level care."  It is further provided that the 
residential treatment facility must notify VA when a medical 
emergency requiring hospitalization occurs, when the patient 
must be transferred to an appropriate VA facility or, in 
certain circumstances to a non VA hospital.  Hospitalization 
of a non emergency nature is to involve admission to a VAMC.

In accordance with the Board's remand the RO requested the 
veteran provide specific dates and courses showing enrollment 
in a program of education during the periods of time at 
issue.  Although the record indicates the veteran did not 
respond to that request, his vocational rehabilitation folder 
is of record which indicates only that he was enrolled at 
Niagara University during the second semester of 1991.  No 
dates are provided with regard to what time period 
constituted the second semester for that institution.  The RO 
also wrote to the veteran at his address of record requesting 
that he provide releases to enable VA to obtain documentation 
of all medications administered to him at COPIN house and 
identify all medical professionals who administered 
medication or treated him at that facility.  The letter of 
request was returned by the post office as undeliverable.  
The RO also requested that COPIN House, provide documentation 
indicating that it is an accredited hospital in accordance 
with the requirements of the appropriate governmental 
authorities, if in fact it is accredited as a hospital.  No 
response was received to this request as well.  

Entitlement to a Temporary Total Rating Pursuant to 38 C.F.R. 
§ 4.29 Based Upon Residence at COPIN House

The veteran has met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well-grounded; that is, the 
claim is plausible.  Additionally, there is no indication 
that there are unobtained records which are available and 
which would aid a decision in this case.  In a statement 
dated December 29, 1998, the veteran's representative noted 
the veteran's failure to respond to VA's requests for 
information and asked the RO to forward  the veteran's appeal 
to the Board immediately.  Accordingly, the record is 
complete and that there is no further duty to assist the 
veteran in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).

In his June 1999 informal hearing presentation, the service 
representative argued that the veteran was not given an 
opportunity to review and comment on the opinions expressed 
by the Director of Compensation and Pension and the Director 
of the Buffalo VAMC, as required under the holding of the U. 
S. Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in Thurber v. Brown, 5 Vet. App. 
119 (1993).  However, the record demonstrates that such an 
opportunity was provided following the issuance of the 
supplemental statement of the case in November 1998, and 
comment was received from both the local representative and 
national representative.  The veteran and his representative 
have been provided with notice and an opportunity to be heard 
with regard to the use of these documents in this claim.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days. 38 C.F.R. § 4.29.

Although the record indicates that the veteran was in 
residence at COPIN House during the dates in question, the 
issue for consideration is whether that residence constituted 
required hospitalization for treatment or observation related 
to a service-connected disability, for purposes of benefits 
under paragraph 29.  In this regard it is noteworthy that at 
the time of his December 1989 discharge from the VAMC and 
immediate entry into COPIN House, the veteran was considered 
competent and employable and he was discharged from the 
hospital without medication.  Medical records dated in 
February 1990 indicate that the veteran was receiving 
individual treatment in Niagara Falls and was assigned to the 
mental health clinic only for the prescription of medication 
for continued depression.  During the second period of 
residence at COPIN House, from January 3, 1991, to April 2, 
1991, the veteran was enrolled at a community college where 
he completed a program in nursing assistance, and was 
assessing his options for future employment or further 
education.

In arguing that residence at COPIN House constitutes 
hospitalization in a VA approved hospital for purposes of 
benefits pursuant to 38 C.F.R. § 4.29, the service 
representative has based his contention primarily upon O.G.C. 
Presidential Opinion 24-91 which held that in view of the 
broad authority of the Administrator to provide a complete 
medical and hospital care program for veterans, the 
establishment of halfway houses, i.e. therapeutic 
communities, is legally permissible as part of the VA 
hospital care program.  That opinion noted that since the 
proposed therapeutic communities would be considered part of 
the VA hospital care system, and the veterans placed there 
would be considered "inpatients" of those hospitals, the 
eligibility criteria applicable to hospital care could apply.  
The opinion did not directly address the issue of entitlement 
to benefits pursuant to paragraph 29 for residents of the 
proposed facilities.  

With regard to whether residence at COPIN house is hospital 
treatment as that term is used in 38 C.F.R. § 4.29, the 
Director of the Buffalo VAMC has stated that in the 
collective professional opinion of the psychiatry, 
psychological and social work services of the VAMC, COPIN 
House is not similar to inpatient treatment in either 
intensity of treatment or staffing.  When inpatient services 
are required, a veteran would be admitted to a VAMC.  
Furthermore, the February 1983 advisory opinion by the 
Director of VA's Compensation and Pension Service indicates 
that the level of care at COPIN House does not equate to 
hospitalization or post hospital care and a prolonged period 
of convalescence under paragraph 29 of the rating schedule.  
Furthermore, under the terms of the contract by which COPIN 
House provides services for veterans, the nature of the 
services is defined as appropriate for patients who "do not 
require hospital level care."

The record does not provide an approximate balance of 
negative and positive evidence on the merits, and the 
preponderance of the credible evidence weighs heavily against 
the veteran's claim for benefits pursuant to 38 C.F.R. § 4.29 
for his periods of residence at COPIN House.


ORDER

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.29, from March 23, 1990, to June 7, 1990, and from 
January 3, 1991, to April 2, 1991 is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

